Citation Nr: 0841397	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1970 
to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania.  Specifically, in that decision, 
the RO, in pertinent part, denied the issue of entitlement to 
service connection for coronary artery disease (CAD) and 
status post myocardial infarction, on a direct basis and as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).

Following receipt of notification of that decision, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  In August 2005, the Board 
denied the issue.  The veteran appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, the Court granted the parties' 
Joint Motion for Remand.  In July 2007, the Board remanded 
the issue to the RO for additional development of the medical 
evidence.

The veteran testified before the undersigned at a Central 
Office hearing in May 2005.  A transcript of that hearing is 
of record.


FINDING OF FACT

Coronary artery disease, status post myocardial infarction, 
was proximately due to, the result of, or aggravated by the 
veteran's service-connected PTSD.




CONCLUSION OF LAW

The veteran's coronary artery disease, status post myocardial 
infarction, is proximately due to, the result of, or 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal; however, given the favorable action taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes that the RO, 
in an October 2008 correspondence, advised the veteran of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim were to succeed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may be also granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider his appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

Throughout the current appeal, the veteran has contended that 
his service-connected PTSD has caused or aggravated his CAD, 
leading to his myocardial infarction.  The veteran's PTSD has 
been evaluated as 30 percent disabling, effective from August 
1983 to June 2003, and as 50 percent disabling effective from 
June 2003.

Pertinent medical evidence of record reflects a long history 
of stress.  Specifically, a VA psychiatrist who examined the 
veteran in April 1984 concluded that his PTSD was "of 
moderate severity."  At that time, the veteran described an 
inability "to be close to anyone" and asserted that he was 
not working because he was unable to "deal with . . . 
supervisors" at work.  A Social and Industrial Assessment 
completed two weeks later in the same month included a social 
worker's conclusion that the veteran's emotional problems 
were "serious and significant" and were "making a shambles 
of his life."  In September 1985, an examining VA 
psychiatrist concluded that the veteran's chronic PTSD was 
moderate to severe and that his highest level of adaptive 
functioning in the past year was fair.  The examiner also 
explained that the veteran had "made a rather poor 
adjustment to civilian life since coming back from Vietnam" 
and, in fact, seemed "to be doing somewhat worse in recent 
months due to exacerbation of chronic marital conflict and . 
. . [an] inability to complete a course of studies at the 
Community College."

Subsequent medical records indicate that, in December 2002, 
the veteran sustained an acute myocardial infarction.  
Shortly thereafter, he was diagnosed with CAD. 

The claims folder contains conflicting, and in some cases 
inadequate, medical opinions concerning the etiology of the 
veteran's cardiovascular disorder.  On the one hand, the 
claims folders include medical evidence supportive of the 
veteran's contentions that his myocardial infarction and CAD 
are associated with his service-connected PTSD.  
Specifically, a report of a July 2003 follow-up treatment 
session (after the veteran's myocardial infarction in 
December 2002) includes a private treating physician opinion 
that the veteran's disability is "related to tension, 
stress, and [blood pressure]."

Further, in a November 1999 article, a private Ph.D. 
explained that a study of almost 4,500 veterans who served in 
the Vietnam War suggested that "[c]ombat veterans with . . . 
PTSD appear to be at higher risk for coronary heart disease" 
and that "PTSD and other types of severe psychological 
distress may actually cause heart disease."  He reiterated 
these conclusions in a March 2004 article.  Additionally, in 
another article printed and added to the record in October 
2003, another private Ph.D. explained that a "number of 
studies have found an association between PTSD and poor 
cardiovascular health."  The Board also notes that a June 
2004 opinion from a thoracic surgeon, who reviewed some 
quantity of the veteran's medical records, concludes "that 
it is as likely as not, that his coronary artery [disease] 
has a relationship with the PTSD."  This opinion is 
presented primarily on the basis of attributing the veteran's 
obesity to a change in eating habits resulting from his 
coping with PTSD.

On the other hand, the claims folders contain medical 
opinions refuting the veteran's contentions that his service-
connected PTSD caused his myocardial infarction and CAD.  
Specifically, at a September 2003 VA PTSD examination, the 
veteran continued to describe "a lot of stress problems at 
work" as well as "a lot" of anxiety, anger, and control 
issues.  The examiner diagnosed PTSD associated with 
"moderate symptoms or moderate difficulty in social and 
occupational functioning."  Thereafter, the examiner noted 
that, "[w]hile stress and tension has been found in some 
cases to be a contributing factor to heart disease, recent 
research has provided some contradictions to this, and there 
is no established pattern of a causal factor in traumatic 
stress to coronary artery disease and heart attack."  The 
examiner specifically stated that "there is no credible body 
of research literature which establishes a link between post-
traumatic stress disorder and myocardial infarct."  As such, 
the examiner was unable to associate the veteran's service-
connected PTSD with his myocardial infarction and CAD.  
Significantly, however, the September 2003 VA examiner failed 
to discuss the impact of either the medical articles 
suggestive of an association between PTSD and cardiovascular 
disorders in general or the July 2003 private doctor's 
opinion that specifically associated the veteran's disability 
with his tension, stress, and blood pressure.

Moreover, in September 2004, based on a complete review of 
the record (including the September 2003 medical opinion) as 
well as available scientific research, a VA cardiologist 
concluded that "it is not at all likely that the veteran's 
coronary artery disease is a consequence directly or 
indirectly of his PTSD, nor has it been exacerbated by his 
PTSD."  The cardiologist specifically stated that "[t]here 
is no medical, scientific, or research literature that 
supports the contention of a causal relationship between PTSD 
and any medical condition."  This physician further 
explained that the "articles submitted as evidence [by the 
veteran] are in fact minor studies which examine only 
correlational and NOT a causal link . . . between PTSD and 
CAD."  The physician stated that the veteran's submission 
represents "a biased selection of such articles."

The cardiologist also concluded that "[t]here has been no 
evidence or opinion submitted that would support an exception 
to current VA policy on this issue."  However, as discussed 
above, in July 2003, a private physician concluded that the 
veteran's disability is related to his tension, stress, and 
blood pressure.  Significantly, the cardiologist did not 
address the July 2003 opinion in his September 2004 report.

The Board notes that the November 2006 Joint Motion for 
Remand characterized the September 2003 VA examination report 
as "incomplete," and determined that the September 2004 VA 
examination report "lacks probative value to decide the 
instant case."  Following the Court's grant of the November 
2006 Joint Motion for Remand, the Board remanded this case in 
July 2007 for a new VA examination.

A November 2007 VA examination report is of record, 
presenting a cardiovascular specialist's opinion informed by 
personal examination and interview of the veteran, as well as 
review of the claims files.  The November 2007 VA examiner 
opines that the articles presented by the veteran in support 
of his claim "do not cite a cause and effect relationship 
but rather cite speculative correlational relationships which 
do not support the contention nor show a conclusive 
relationship between stress, PTSD, and the development of 
CAD."  The Board observes, however, that this element of the 
November 2007 opinion contains no substantial discussion of, 
nor specific reference to, the content of the articles 
presented by the veteran; the November 2007 opinion appears 
to essentially repeat the conclusory statement contained in 
the September 2004 VA examination report.  The November 2007 
opinion offers only two or three sentences addressing the 
significance of medical research literature in this case, 
with one of the sentences simply citing the September 2004 VA 
examination report's conclusion regarding the submitted 
medical research articles.

The November 2007 examiner concludes that "The posttraumatic 
stress disease, which was diagnosed in the 1980s has no 
relation to the coronary artery disease and acute myocardial 
infarction diagnosed in the year 2002."  The examiner states 
that there "is no medical, scientific or research evidence 
to support the contention that posttraumatic stress disease 
caused or aggravated the [myocardial] infarction or coronary 
artery disease first diagnosed in 2002."  The examiner 
opines that the July 2003 private medical opinion presented 
in support of the veteran's claim, "associating a disability 
with stress, high blood pressure or tension is not the same 
as indicating that PTSD is responsible for development of the 
disability or that it is the aggravating or causal factor in 
the development of a medical condition."  The examiner 
concluded that "it is not at all likely that the veteran's 
PTSD has caused or aggravated his [myocardial] infarction or 
CAD."  The Board finds that this November 2007 medical 
opinion has probative value in evaluating this claim; 
however, as discussed below, the Board finds that the 
probative and persuasive value of the November 2007 medical 
opinion does not outweigh the probative and persuasive value 
of the competent evidence the veteran has submitted to 
demonstrate that his PTSD is etiologically significant to the 
development of his heart disease.

In support of his claim, the veteran has presented a new 
private medical report dated April 2008.  This report 
presents substantial discussion to support the authoring 
psychiatrist's opinion that, "After a thorough analysis of 
the foregoing records in this case, and a review of current 
research in this field, it is my medical opinion that it is 
as likely as not that [the veteran's] coronary artery disease 
(CAD) and myocardial infarction (MI) are the result of and 
directly related to his Post-Traumatic Stress Disorder ...."

The Board finds that this opinion presents a competent 
medical conclusion supported by a thorough and persuasively 
discussed rationale.  The report includes a discussion of the 
veteran's pertinent medical history which reflects 
substantial familiarity with pertinent evidence in the claims 
files.  The report acknowledges and addresses the contrary 
medical opinions of record.  In this regard, the April 2008 
report particularly focuses upon the statement, essentially 
expressed in all three of the VA examination reports of 
record, that there is no support for finding a causal 
relationship between PTSD and pertinent cardiovascular 
disorders in medically respected research literature.  The 
April 2008 report begins to rebut this impression with a 
discussion of a VA article, discussion of a research article 
published in the Annals of Behavioral Medicine, and a review 
of that research by the 'President of the International 
Society for Traumatic Stress Studies, from Duke University."  
The April 2008 report later articulates an analysis of how 
the veteran's PTSD results in pathophysiological 
manifestations and stress significant to the etiology of CAD; 
the psychiatrist's presentation in this regard features 
citations to significant published material to support key 
elements of the analysis.

The April 2008 report also makes the significant suggestion 
that the November 2007 VA examination report, and more 
generally the set of medical opinions weighing against the 
claim, fail to address the significance of the veteran's use 
of medications prescribed in the treatment of his PTSD.  The 
April 2008 report asserts that "Quetiapine and mirtazepine 
would be important to mention because both are well known to 
cause significant weight gain."  Perhaps most significantly, 
the report explains that, "quetiapine ... requires laboratory 
monitoring for elevations in blood glucose, cholesterol and 
triglycerides, as well as body mass.  All of these serious 
medication side effects are significant because they are well 
known as major cardiac risk factors." [Citation omitted].

The Board notes that its own review of the veteran's medical 
records confirms that he has been prescribed quetiapine, in 
additional to several other medications, during his PTSD 
treatment.  The April 2008 report asserts that quetiapine is 
a "very similar medication" to olanzapine, and cites (in 
the supporting medical literature section) a medical trial 
concluding that olanzapine and other antipsychotics are 
associated with "[s]ignificant increases in total 
cholesterol and LDL cholesterol."

The Board finds that the April 2008 private psychiatric 
opinion is competent and probative in this case, as it 
discusses a persuasive rationale within the author's area of 
expertise, supported by cited medical literature, and 
contemplates the veteran's own documented medical history.

Furthermore, the Board finds that the probative value of the 
evidence supporting the veteran's claim, featuring this April 
2008 private psychiatric opinion, is at least in balance with 
the probative value of the evidence against the claim.  In 
this regard, the Board notes that the September 2003 and 
September 2004 VA examination reports have been characterized 
as inadequate by the November 2006 Joint Motion for Remand.  
The Board finds that the November 2007 VA examination report 
is not more persuasive that the April 2008 private 
psychiatric opinion, in light of the private opinion's 
consideration of the impact of the veteran's prescribed 
medicines as well as the private opinion's citation of 
significant published research in presenting a response to 
the November 2007 VA examination report's conclusions.  While 
the Board finds that the November 2007 VA examination report 
has probative value, it does not outweigh the positive 
evidence.  The Board must note that the November 2007 VA 
examination report, in addressing the question of whether 
medical research literature supports the veteran's claim, 
essentially cites and repeats the September 2004 report's 
conclusion that existing medical scientific research 
literature does not support the contended causal link.  The 
November 2007 report does not offer a specific discussion of 
the materials submitted by the veteran nor is there a 
discussion of medical research to match that which is 
presented in the April 2008 private opinion supporting the 
claim.

Furthermore, the November 2007 report does not address the 
potential significance of the veteran's prescribed PTSD 
medications to the etiology of his heart disease.  The April 
2008 private opinion has discussed the need for such 
consideration, and has cited medical research reasonably 
supporting the conclusion that the veteran's PTSD medications 
further promoted pathophysiological risk factors leading to 
heart disease.

The evidence in this case does not clearly preponderate in 
favor of the veteran's claim.  However, it is apparent that 
the veteran is diagnosed with the claimed heart disease, and 
the April 2008 private medical opinion is reasonably 
supported by cited medical research literature and pertinent 
aspects of the veteran's documented medical treatment 
records.  The April 2008 opinion probatively supports its 
conclusion that "it is at least as likely as not that [the 
veteran's] twenty-eight years of suffering from stress 
related to PTSD ... caused or contributed to his CAD and 
Myocardial Infarction."  While the VA examination reports 
together assert that the evidence and medical research do not 
support a causal link between PTSD and heart disease, they do 
not account for the conflicting indications of record so 
persuasively as to outweigh the evidence supporting the 
veteran's claim.  Moreover, the VA medical opinions do not 
expressly address the effect of the veteran's PTSD 
medications on the development of heart disease, whereas the 
April 2008 private psychiatrist's opinion presents a 
reasonably persuasive discussion of the medications' 
properties, supported by research, indicating significance to 
the development of heart disease.  

After substantial development of the medical evidence of 
record, the Board finds that the evidence is at least in 
equipoise as to whether service-connected PTSD has materially 
caused or aggravated the veteran's heart disease.  
Consequently, resolving reasonable doubt in favor of the 
veteran, service connection is warranted for coronary artery 
disease, status post myocardial infarction.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In light of the favorable decision in this case based upon 
the veteran's proffered theory of entitlement to service 
connection on a secondary basis, and the fact that the 
veteran's contentions have not focused upon any theory of 
direct service connection, the Board finds that further 
consideration of service connection on a primary basis is not 
warranted.


ORDER

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, is granted.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


